Case: 15-14438    Date Filed: 11/29/2016   Page: 1 of 3


                                                         [DO NOT PUBLISH]



            IN THE UNITED STATES COURT OF APPEALS

                    FOR THE ELEVENTH CIRCUIT
                      ________________________

                            No. 15-14438
                        Non-Argument Calendar
                      ________________________

                       Agency No. A026-061-844



RODOLFO MARIO MARAVILLA,

                                                                       Petitioner,

                                    versus

U.S. ATTORNEY GENERAL,

                                                                     Respondent.

                      ________________________

                 Petition for Review of a Decision of the
                      Board of Immigration Appeals
                       ________________________

                            (November 29, 2016)

Before WILLIAM PRYOR, JORDAN and ROSENBAUM, Circuit Judges.

PER CURIAM:
              Case: 15-14438     Date Filed: 11/29/2016   Page: 2 of 3


      Rodolfo Mario Maravilla petitions for review of an order that expedited his

removal from the United States as an alien convicted of an aggravated felony. See

8 U.S.C. §§ 1228(b), 1227(a)(2)(A)(iii). Maravilla argues that the Department of

Homeland Security failed to prove by clear and convincing evidence that he is an

alien and that the Department violated his right to due process during the expedited

removal proceedings. We dismiss in part and deny in part Maravilla’s petition.

      We lack jurisdiction to review the finding that Maravilla is an alien.

Maravilla received written notice that he was subject to removal as a native and

citizen of Mexico who had been convicted twice in the Florida courts for drug-

related crimes and that he had ten days to submit evidence to rebut the charge. See

8 C.F.R. § 238.1(b)(2)(i). Maravilla failed to respond to the notice. “[A]bsent a

cognizable excuse or exception,” we “lack jurisdiction to consider a claim raised in

a petition for review unless the petitioner has exhausted his administrative

remedies.” Amaya–Artunduaga v. U.S. Att’y Gen., 463 F.3d 1247, 1250 (11th Cir.

2006). We dismiss this part of Maravilla’s petition.

      The Department did not violate Maravilla’s right to due process. To

establish a violation of due process, an alien must prove that he was deprived of

liberty without notice or an opportunity to respond and that he was substantially

prejudiced by the alleged error. Indrawati v. U.S. Att’y Gen., 779 F.3d 1284, 1299

(11th Cir. 2015). Maravilla did not dispute that he was removable and instead


                                          2
              Case: 15-14438    Date Filed: 11/29/2016   Page: 3 of 3


applied for withholding of removal. Maravilla argues that he “did not have actual

physical possession of the Notice” until three days before a response was due, but

he failed to request an extension of time to respond despite being informed of that

right in the notice. And Maravilla cannot prove that he was prejudiced by the

delay. Maravilla acknowledges that “he does not know where he was born” and he

fails to identify any evidence that would have changed the outcome of his

proceeding. We deny this part of Maravilla’s petition.

      PETITION DISMISSED IN PART, DENIED IN PART.




                                         3